FILED
                                                                       Apr 04 2019, 5:58 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Scott A. Faultless                                          Crystal Gates Rowe
Indianapolis, Indiana                                       New Albany, Indiana
                                                            Casey R. Stafford
                                                            Kightlinger & Gray, LLP
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Troy Lee,                                                   April 4, 2019
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            18A-CT-2048
        v.                                                  Appeal from the Delaware Circuit
                                                            Court
Liberty Mutual Fire Insurance                               The Honorable Marianne Vorhees,
Company,                                                    Judge
Appellee-Defendant.                                         Trial Court Cause No.
                                                            18C01-1608-CT-107



Riley, Judge.




Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019                               Page 1 of 17
                                 STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Troy Lee (Lee), appeals the trial court’s summary judgment

      in favor of Appellee-Defendant, Liberty Mutual Insurance Company (Liberty

      Mutual), concluding that Liberty Mutual is entitled to offer underinsured

      motorist benefits (UIM) coverage in an amount below the bodily injury liability

      coverage limits of the policy. 1


[2]   We affirm.


                                                      ISSUE
[3]   Lee presents this court with one issue on appeal, which we restate as: Whether

      the trial court properly granted summary judgment to Liberty Mutual when the

      policy’s coverage of UIM benefits is in a lesser amount than the underlying

      liability coverage.


                       FACTS AND PROCEDURAL HISTORY
[4]   On June 22, 2016, Lee was driving a Ford vehicle eastbound on State Road 32

      in Delaware County, Indiana, when Jazmine Rice’s (Rice) vehicle went left of

      center and collided into Lee’s vehicle. At the time of the collision, Lee was

      driving his employer’s vehicle insured by Liberty Mutual under an insurance

      policy offering $2,000,000 in bodily injury liability coverage, as well as UIM




      1
       We held oral argument in this cause on March 18, 2019 at the Court of Appeals’ courtroom in Indianapolis,
      Indiana. We thank counsel for their excellent advocacy.

      Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019                             Page 2 of 17
benefits of $60,000. The parties agree that Lee was an insured under the policy,

which contains the following pertinent language:


            INDIANA UNDERINSURED MOTORIST COVERAGE


                                                  ****


        A. Coverage


        1. We will pay all sums the “insured” is legally entitled to
           recover as compensatory damages from the owner or driver of
           an “underinsured motor vehicle.” The damage must result
           from “bodily injury” sustained by the “insured” and caused
           by the “accident” with an “underinsured motor vehicle.”


             The owner’s or driver’s liability for this damage must result
             from the ownership, maintenance or use of the “underinsured
             motor vehicle.”


                                                    ****


        F. Additional Definitions


        As used in this endorsement:


                                                  ****


        3. “Underinsured motor vehicle” means a land motor vehicle or
        “trailer” for which the sum of all liability bonds or policies at the
        time of an “accident” provides at least the amounts required by
        the financial responsibility law of Indiana but their limits are
        either:

Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019           Page 3 of 17
              a. Less than the limit of liability for this coverage; or


              b. Reduced by payments to others injured in the “Accident” to
              an amount which is less than the limit of liability for this
              coverage.


      (Appellant’s App. Vol. II, pp. 227-30).


[5]   The parties do not dispute that Lee’s employer executed a document, titled

      “Uninsured/Underinsured Motorists Coverage and Limit Options Indiana”

      (Election Form), in which the employer elected as follows:


              Indiana Law requires that we provide Bodily Injury
              Uninsured/Underinsured Motorists Coverage equal to the Bodily
              Injury Auto Liability Limit. Indiana Law also requires that we
              provide Property Damage Uninsured Motorists Coverage at the
              basic Financial Responsibility limit if Bodily Injury
              Uninsured/Underinsured Motorists Coverage is provided. You
              may reject these coverages.


              Underinsured Motorists Coverage pays for bodily injury . . . to
              you and your passengers as a result of an automobile accident . . .
              with a driver whose liability limits have been reduced by
              payment of claims arising from the same accident to an amount
              less than the limit of liability stated in your policy.


                                                        ****


              Please indicate your choice for Bodily Injury
              Uninsured/Underinsured Motorists Coverage and Property
              Damage Uninsured Motorists Coverage by initialing next to the
              appropriate item below.


      Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019        Page 4 of 17
        ________          I reject Bodily Injury Uninsured/Underinsured
                          Motorists Coverage and Property Damage
                          Uninsured Motorists Coverage.


        __ZEY__           I select the Bodily Injury Uninsured/Underinsured
                          Motorists Coverage and Uninsured Motorists for
                          Property Damage at the following limit:


                          $60,000 single limit (We will not provide
                          Uninsured/Underinsured Motorists Coverage
                          higher than the policy’s liability limit.)


        ________          I select the Uninsured/Underinsured Motorists
                          Coverage only for Bodily Injury at the following
                          limit:


                          $_______ single limit (We will not provide
                          Uninsured/Underinsured Motorists Coverage
                          higher than the policy’s liability limit.)


                                                  ****


        Insured’s Acknowledgment

        By my signature, I acknowledge that I have read the above
        disclosure statement and offers for Uninsured/Underinsured
        Motorists Coverage. I have indicated whether or not I wish to
        purchase each coverage in the spaces provided. I understand that
        the above explanations of these coverages are intended to be brief
        descriptions of the additional coverages, and that payment of
        benefits under any and all coverages is subject to the terms and
        conditions of my insurance policy and Indiana law.



(Appellant’s App. Vol. II, pp. 237-38).


Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019             Page 5 of 17
[6]   On August 1, 2016, Lee filed a Complaint against Rice sounding in negligence

      and against Liberty Mutual for UIM coverage. Lee eventually settled with Rice

      for $225,000—the limits of her insurance policy. However, as he claims to have

      sustained damages in excess of Rice’s policy limits, he continued his claim

      against Liberty Mutual.


[7]   On May 7, 2018, Lee moved for partial summary judgment against Liberty

      Mutual, contending Rice’s vehicle was underinsured at the time of the accident

      because the $225,000 policy limits available to Rice’s vehicle were less than the

      underlying $2,000,000 liability policy limits covering Lee’s vehicle.

      Specifically, he maintains that Liberty Mutual was required to offer UIM

      coverage in the same amount as the bodily injury liability coverage pursuant to

      Ind. Code § 27-7-5-2, and therefore, Liberty Mutual was not permitted to sell

      UIM coverage in any amount less than the coverage amount for bodily injury.

      On July 13, 2018, Liberty Mutual opposed Lee’s motion and filed its cross-

      motion for summary judgment, arguing that Rice’s vehicle was not

      underinsured because the limits of her insurance policy were greater than the

      UIM limits of $60,000 purchased by Lee’s employer and applicable to Lee’s

      vehicle.


[8]   On August 22, 2018, after conducting a hearing on the parties’ cross-motions

      for summary judgment, the trial court summarily found that “the law favors”

      Liberty Mutual and concluded that “Liberty Mutual is entitled to offer

      uninsured/underinsured motorists coverage limits below the bodily injury

      limits specified in the policy.” (Appellant’s App. Vol. II, p. 13).

      Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019        Page 6 of 17
[9]    Lee now appeals. Additional facts will be provided if necessary.


                                DISCUSSION AND DECISION
                                               I. Standard of Review


[10]   In reviewing a trial court’s ruling on summary judgment, this court stands in the

       shoes of the trial court, applying the same standards in deciding whether to

       affirm or reverse summary judgment. First Farmers Bank & Trust Co. v. Whorley,

       891 N.E.2d 604, 607 (Ind. Ct. App. 2008), trans. denied. Thus, on appeal, we

       must determine whether there is a genuine issue of material fact and whether

       the trial court has correctly applied the law. Id. at 607-08. In doing so, we

       consider all of the designated evidence in the light most favorable to the non-

       moving party. Id. at 608. A fact is ‘material’ for summary judgment purposes if

       it helps to prove or disprove an essential element of the plaintiff’s cause of

       action; a factual issue is ‘genuine’ if the trier of fact is required to resolve an

       opposing party’s different version of the underlying facts. Ind. Farmers Mut. Ins.

       Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. 2000). The party appealing the grant

       of summary judgment has the burden of persuading this court that the trial

       court’s ruling was improper. First Farmers Bank & Trust Co., 891 N.E.2d at 607.


[11]   We observe that, in the present case, the trial court did not enter findings of fact

       and conclusions of law in support of its judgment. Special findings are not

       required in summary judgment proceedings and are not binding on appeal.

       AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48 (Ind. Ct.



       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019             Page 7 of 17
Ohio App. 2004). However, such findings offer this court valuable insight into the

       trial court’s rationale for its review and facilitate appellate review. Id.


                                                     II. Analysis


[12]   Although both parties commence their argument by relying on the same statute,

       Ind. Code § 27-7-5-2, their interpretations are diametrically opposed. Indiana

       Code section 27-7-5-2 provides, in pertinent part, that:


               (a) Except as provided in subsections (d), (f), and (h), the insurer
                   shall make available, in each automobile liability or motor
                   vehicle liability policy of insurance which is delivered or
                   issued for delivery in this state with respect to any motor
                   vehicle registered or principally garaged in this state, insuring
                   against loss resulting from liability imposed by law for bodily
                   injury or death suffered by any person and for injury to or
                   destruction of property to others arising from the ownership,
                   maintenance, or use of a motor vehicle, or in a supplement to
                   such a policy, the following types of coverage:


                    ****


                    The uninsured and underinsured motorist coverages must be
                    provided by insurers for either a single premium or for
                    separate premiums, in limits at least equal to the limits of
                    liability specified in the bodily injury liability provisions of an
                    insured’s policy, unless such coverages have been rejected in
                    writing by the insured. However, underinsured motorist
                    coverage must be made available in limits of not less than fifty
                    thousand dollars ($50,000). At the insurer’s option, the bodily
                    injury liability provisions of the insured’s policy may be
                    required to be equal to the insured’s underinsured motorist
                    coverage. * * * *

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019             Page 8 of 17
        (b) A named insured of an automobile or motor vehicle liability
            policy has the right, in writing, to:

             (1) Reject both the uninsured motorist coverage and the
                 underinsured motorist coverage provided for in this
                 section; or

             (2) Reject either the uninsured motorist coverage alone or the
                 underinsured motorist coverage alone, if the insurer
                 provides the coverage not rejected separately from the
                 coverage rejected.

             ****

        (c) A rejection under subsection (b) must specify:

             (1) That the named insured is rejecting:

                 (A)The uninsured motorist coverage;

                 (B) The underinsured motorist coverage; or

                 (C) Both the uninsured motorist coverage and the
                     underinsured motorist coverage;

                      That would otherwise be provided under the policy;
                      and

             (2) The date on which the rejection is effective.


Indiana Code section 27-7-5-2 is a mandatory coverage, full-recovery, remedial

statute. United Nat. Ins. Co. v. DePrizio, 705 N.E.2d 455, 460 (Ind. 1999).

Underinsured motorist coverage is designed to provide individuals with

indemnification in the event negligent motorists are not adequately insured for

damages that result from motor vehicle accidents, and it has generally been

integrated into a given state’s uninsured motorist legislation by modifying the

definition of an “uninsured motorist.” Id. at 459. Together with uninsured

motorist coverage, the coverages serve to promote the recovery of damages for
Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019             Page 9 of 17
       innocent victims of auto accidents with uninsured or underinsured motorists.

       Id. Given the remedial nature of these objectives, uninsured/underinsured

       motorist legislation is to be liberally construed. Id. Like all statutes relating to

       insurance or insurance policies, uninsured/underinsured motorist statutes are to

       be read in a light most favorable to the insured. Id.


[13]   The statute is directed at insurers operating within Indiana and its provisions

       are to be “considered a part of every automobile liability policy the same as if

       written therein.” Id. (citing Ind. Ins. Co. v. Noble, 265 N.E.2d 419, 425 (Ind.

       1970)). Moreover, “[e]ven where a given policy fails to provide such uninsured

       motorist coverage, the insured is entitled to its benefits unless expressly waived

       in the manner provided by law.” Id. Accordingly, insurers can only avoid the

       coverage by obtaining a written rejection from their insured. Liberty Mut. Fire

       Ins. Co. v. Beatty, 870 N.E.2d 546, 549 (Ind. Ct. App. 2007).


[14]   Focusing on subsection (a), Lee maintains that an insurer is not allowed to

       provide primary UIM coverage in any amount less than the liability coverage.

       He argues that, according to the plain language of the subsection, the insurer

       must provide UIM limits at least equal to the limits of the liability coverage

       unless rejected by the insured. Turning to subsection (c), Lee then asserts that

       an insured can only opt out of UIM coverage by either a complete rejection of

       BOTH UM AND UIM coverages or a complete rejection of UM OR UIM

       coverage. As no partial rejection or selection of UIM coverage is permitted

       under the statute, Lee contends that “the selection of $60,000 UIM coverage in

       Liberty Mutual’s Election Form was an impermissible partial rejection of UIM

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019          Page 10 of 17
       coverage and contrary to Indiana Code § 27-7-5-2(b) & (c).” (Appellant’s Br. p.

       13).


[15]   Based on the same statutory language, Liberty Mutual asserts that Rice’s

       vehicle was not an underinsured motor vehicle because its liability policy limit

       of $225,000 was more than the $60,000 UIM coverage limit applicable to Lee’s

       vehicle. Furthermore, Liberty Mutual maintains that the statute allows an

       insured—after being offered UIM coverage in the full amount of the underlying

       liability limits—to select a UIM coverage plan with limits less than the liability

       limits. As such, Liberty Mutual advances that the selection of $60,000 in

       coverage in the instant cause constitutes a valid rejection in writing of the

       offered UIM coverage limits equal to the limits of liability as long as the

       insurance carrier has offered equal limits—which it did.


[16]   In Marshall v. Universal Underwriters Ins. Co., 673 N.E.2d 513 (Ind. Ct. App.

       1996), reh’g denied, disapproved of on unrelated grounds by United Nat. Ins. Co. v.

       DePrizio, 705 N.E.2d 455 (Ind. 1999), the insurer for the motorcyclist who was

       involved in an accident sought a declaratory judgment regarding the rights and

       obligations of the parties with respect to the insurer’s UIM coverage plan.

       Defined as an issue of first impression, the Marshall court was asked to

       address—under a previous version of the statute—whether, “pursuant to I.C. [§]

       27-7-5-2, an insured may elect UM/UIM coverage in limits which are less than

       the specified bodily injury liability limits.” Id. at 515.




       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019            Page 11 of 17
[17]   Finding the sections of the UIM coverage statute clear and unambiguous and

       rejecting the Marshall plaintiff’s argument (i.e., to select either no coverage at all

       or coverage in limits equal to or exceeding the limits specified in the liability

       policy), the court concluded that “[t]he plain and ordinary meaning of the

       statutory language establishes that ‘must be provided by insurers . . . unless’

       requires insurers to offer an UM/UIM coverage plan in limits equal to the limits

       of liability specified in the bodily injury liability provisions. It does not limit the

       insured’s option to either (1) no coverage, or (2) limits that are equal to or

       exceed the limits specified in the bodily injury liability provisions.” Id. at 516.

       Therefore, the court held that “Universal was allowed to provide Marshall a

       [UIM] coverage plan that had limits which were less then [sic] the bodily injury

       limits specified in his policy so long as it has offered equal limits.” Id. Applying

       this conclusion to the facts before it, the Marshall court found:


               The insurance policy issued by Universal offered Marshall the
               option to choose a [UM/UIM] coverage liability plan with limits
               equal to or greater than the minimum limits of the financial
               responsibility law, or in limits equal to his chosen bodily injury
               liability limits, or to completely reject such coverage. Therefore,
               Universal was in compliance with the [UM/UIM] motorist
               coverage statute.


               Marshall selected the plan specifying liability limits equal to the
               minimum limits of the financial responsibility law, specifically,
               limits of $25,000 per person and $50,000 per accident. Marshall
               selected this plan by writing an “X” in the box next to the chosen
               option and signing the application. This constituted a valid
               rejection in writing of the [UIM] motorist coverage limits equal
               to the limits of liability specified in the bodily injury provisions.

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019           Page 12 of 17
       Id.


[18]   Even though Marshall is an older precedent and the statute has been amended

       several times since the decision was issued, our supreme court implicitly

       reached a similar result in Asklar v. Gilb, 9 N.E.3d 165 (Ind. 2014). In Asklar,

       our supreme court remanded the cause to the trial court for consideration of

       whether the waiver on the election form, which was in three parts and

       purported to select the reduced amount of $75,000 of UIM coverage (with an

       underlying liability coverage of $5,000,000), was valid. Id. At 168. Finding

       that questions of material fact existed with respect to the format and the parties’

       intent, the court reversed summary judgment and remanded for determination

       of the conflicting facts by the factfinder. Id. The Asklar court’s remand would

       be unnecessary and a waste of judicial economy and resources if the selection of

       a lower limit of UIM coverage could never operate as a valid rejection of the

       provided UIM coverage in the amount of the underlying liability limits.


[19]   In support of his argument that Ind. Code § 27-7-5-2 is an all-or-nothing statute,

       Lee relies on Frye v. Auto-Owners Ins. Co., 845 F.3d 782 (7th Cir. 2017). In Frye,

       the appellant asked the court to declare that Indiana statutory law required

       Auto-Owners to provide, through its commercial umbrella policy, UIM

       coverage in an amount equal to the policy’s general liability limit of $5 million.

       Frye argued that Ind. Code § 27-7-5-2 obligates insurers who provide UIM

       coverage to make such coverage available in amounts equal to the limits of

       liability for bodily injury in general. He maintained that, although the umbrella

       policy capped Auto-Owners’ UIM liability at $1 million, the statute required a

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019        Page 13 of 17
       UIM liability limit equal to the policy’s general per-accident limit of $5 million.

       Id. at 786. In turn, Auto-Owners argued that subsection (d) 2 permits insurers

       issuing commercial umbrella policies to selectively dispense with any

       requirements set forth in subsection (a) of the statute. In other words, Auto-

       Owners contended that “not only may insurance companies abstain from

       providing UIM coverage in the first place, but if they do provide such coverage,

       they may provide it in any form they choose.” Id.


[20]   In analyzing the impact of subsection (d) of the statute on subsection (a), the

       federal court noted that subsection (a) defined coverage as one of two

       possibilities: UIM protection against bodily injury and property damage or

       UIM protection against bodily injury only. The court explained that

       “[s]ubsection (a) then states that these coverages must be provided . . . in limits

       at least equal to the limits of liability [for] bodily injury generally. Id. “So the

       limit-of-liability requirement is modifying the ‘coverage’ already described; the

       liability requirement is not part of the description itself.” Id. Relying on

       legislative history, the court stated that


                Nothing in the language of subsection (d), however, permits
                insurance companies—to the extent they do include UIM
                coverage in their commercial umbrella policies—to provide that
                coverage in any manner they like.




       2
         I.C. § 27-7-5-2(d) states “An insurer is not required to make available the coverage described in subsection
       (a) in a commercial umbrella or excess liability policy. . .”

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019                                 Page 14 of 17
               That the Indiana legislature did not intend such a result is further
               evidenced by later amendments to the same statute. Section 27-
               7-5-2(h), which appears in the current version of the statute,
               provides that insurers are not required to make available in
               personal (as distinguished from commercial) umbrella or excess
               liability policies ‘the coverage described in subsection (a).’ . . .
               But subsection (h) also states that, where an insurer does include
               such coverage, the insurer ‘may make available the coverage in
               limits determined by the insurer,’ and ‘is not required to make
               available the coverage in limits equal to the limits specified in the
               personal umbrella or excess liability policy. We must therefore
               assume that the exception for commercial contracts in subsection
               (d)—which (still) contains no such language—grants no such
               permission. Otherwise, the permission explicitly afforded in
               subsection (h) would be redundant.


       Id. at 787. The Frye court concluded that


               Section 27-7-5-2(d) allowed Auto-Owners to abstain from
               providing UIM coverage in the umbrella policy issued to Frye’s
               employer. Once the insurance company elected to afford such
               coverage, however, it was required under [I.C. §] 27-7-5-2(a) to
               provide that coverage in limits equal to or greater than the
               policy’s general liability limit: $5 million.


       Id.


[21]   However, we find Frye to be inapposite to the case at hand and distinguishable

       from the facts before us. Frye did not involve a primary auto policy, but rather

       analyzed whether a UIM coverage in a commercial umbrella policy had to be

       provided in an amount equal to the limit of liability for bodily injury in general

       under the provisions of subsection (d) of the statute. Although the Frye court

       ultimately held that an insurer who elected to afford UIM coverage under a
       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019          Page 15 of 17
       commercial umbrella policy was required to provide that coverage in limits at

       least equal to the policy’s general liability limit, the language of subsection (d)

       analyzed by the Frye court did not explicitly allow for liability limits to be

       different than UIM coverage limits in commercial umbrella policies. Moreover,

       in response to the Frye decision, our Legislature amended the language in

       subsection (d).


[22]   Today, we reaffirm our holding in Marshall, concluding that after an insurer has

       provided UIM coverage in accordance with the liability limits, the insured may

       reject the UIM coverage in writing. After the coverage is rejected, the insurer

       may provide the insured with a UIM coverage plan with limits less than the

       bodily injury limits specified in the insured’s policy. We determine this result to

       be compliant with the statutory provisions as the statute itself is silent with

       respect to the insurer’s obligations after the insured rejects the UIM coverage

       provided. See I.C. § 27-7-5-2.


[23]   However, if the insured elects UIM coverage in a primary auto policy, it cannot

       be for less than $50,000, even though Indiana allows bodily injury limits to be

       as low as $25,000. See I.C. §§ 27-7-5-2(a)(2); 9-24-4-5 (establishing the

       minimum amounts of financial responsibility). Therefore, where the insured

       chooses to include UIM coverage, I.C. § 27-7-5-2(a)(2) sets out two minimum

       coverage amounts. The first minimum applies where the insured has not

       rejected in writing the amount of coverage that must be “in limits at least equal

       to the limits of liability specified in the bodily injury liability provisions.” I.C. §

       27-7-5-2(a)(2). In this case, the minimum coverage amount is the bodily injury

       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019           Page 16 of 17
       amount. The second minimum applies where the insured rejects in writing

       UIM coverage equal to the bodily injury coverage. In that case, the minimum

       coverage amount is $50,000, even though Indiana allows bodily injury limits to

       be as low as $25,000. See I.C. § 27-7-5-2(a)(2); 9-25-4-5. See also Vanhorn v.

       Progressive Ins. Co., 2007 WL 1376229 (N.D. Ind. May 7, 2007) (“UIM coverage

       is not an all-or-nothing proposition: the insured may reject the coverage that

       equals the bodily injury liability and may agree to be insured for less.”)

       Accordingly, as Liberty Mutual’s offered UIM coverage was $60,000, Rice’s

       vehicle was not underinsured when the accident occurred and therefore, Liberty

       Mutual is not obligated to pay UIM coverage benefits to Lee.


                                               CONCLUSION
[24]   Based on the foregoing, we hold that the trial court properly granted summary

       judgment to Liberty Mutual when the policy’s coverage of UIM benefits is in a

       lesser amount than the underlying liability coverage.


[25]   Affirmed.


[26]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Opinion 18A-CT-2048 | April 4, 2019        Page 17 of 17